NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 3, 2016* 
                                Decided February 3, 2016 
                                              
                                          Before 
 
                         DANIEL A. MANION, Circuit Judge 
                                          
                         ILANA DIAMOND ROVNER, Circuit Judge 
                                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3291 
 
ROBERT L. TATUM, on behalf of Blacks             Appeal from the United States District 
(African Americans),                             Court for the Eastern District of Wisconsin.
        Plaintiff‐Appellant,                      
                                                 No. 15‐CV‐00453 
        v.                                        
                                                 Rudolph T. Randa, 
UNITED STATES OF AMERICA,                        Judge. 
        Defendant‐Appellee.                       
                                        O R D E R 
 
        Robert Tatum, a Wisconsin inmate, sued the United States demanding redress for 
all descendants of persons brought from Africa as slaves before the Civil War. The 
district court dismissed the suit without prejudice at screening, see 28 U.S.C. § 1915A, 
and we affirm that decision. 


                                                 
            * The United States was not served with process in the district court and is not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that oral argument is unnecessary. Thus the appeal is submitted on the 
brief and the record. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3291                                                                              Page 2 
 
       Putting aside the obstacle of sovereign immunity, see, e.g., United States v. Bormes, 
133 S.Ct. 12, 16 (2012), Tatum lacks standing to sue for wrongs inflicted on third parties. 
Even if Tatum himself is a descendant of slaves (an allegation he never makes in his 
complaint), a plaintiff cannot pursue claims belonging to his ancestors whether or not 
the wrongs done to the ancestors have injured the plaintiff indirectly. In re African–
American Slave Descendants Litig., 471 F.3d 754, 759–60, 762 (7th Cir. 2006); Cato v. 
United States, 70 F.3d 1103, 1109–10 (9th Cir. 1995); see also Alexander v. Oklahoma, 
382 F.3d 1206, 1215–20 (10th Cir. 2004) (explaining that claims brought by victims and 
their descendants for injuries incurred during a 1920s race riot were barred by statute of 
limitations). 
 
       In view of our decision in In re African–American Slave Descendants Litigation, 
this appeal is frivolous and counts as one of Tatum’s allotted strikes under the Prison 
Litigation Reform Act. See 28 U.S.C. § 1915(g). We caution Tatum that if he incurs three 
strikes he will be required to prepay all filing fees for future civil litigation unless he 
“is under imminent danger of serious physical injury.” Id.; see Kalinowski v. Bond, 
358 F.3d 978, 979 (7th Cir. 2004).   
 
                                                                                   AFFIRMED.